Citation Nr: 1523123	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an eye disability, to include myopia.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left great toe disability, to include ingrown toenail.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a left great toe disability, to include ingrown toenail.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1985.

This case comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2015, the Veteran testified during a Board hearing at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  Later that month, the Veteran submitted additional evidence, also with a waiver of RO review.  

The Board notes that the Veteran's service medical records were added to the claims file after the issuance of the August 2009 rating decision.  However, those service medical records were previously of record and considered by the RO in the earlier November 1998 rating decision.  The service medical records were merely misplaced and re-associated with the claims file.  Thus, in this case, they do not constitute new service medical records, and new and material evidence is still needed to reopen the previously denied claims.

The issues of entitlement to service connection for a low back disability, bilateral knee disability, and left great toe disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  During the March 2015 Board hearing, the Veteran requested withdrawal of the appeal of the application to reopen a previously denied claim for service connection for an eye disability, to include myopia.

2.  A November 1998 rating decision denied service connection for a low back disability, bilateral knee disability, and left great toe disability.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of those issues.

3.  The evidence received since the November 1998 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for a low back disability, bilateral knee disability, and left great toe disability, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal of the application to reopen a previously denied claim for service connection for an eye disability, to include myopia, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The November 1998 rating decision that denied service connection for a low back disability, bilateral knee disability, and left great toe disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the November 1998 rating decision to reopen the previously denied claims for service connection for a low back disability, bilateral knee disability, and left great toe disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

On the record during the March 2015 Board hearing, the Veteran requested a withdrawal of the appeal of the application to reopen a previously denied claim for service connection for an eye disability, to include myopia.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  

New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran's claims for service connection for a low back disability, bilateral knee disability, and left great toe disability were originally denied in a November 1998 rating decision.  While there was evidence of a low back injury in service, there was no evidence of current disability or a link between any current disability and service.  There was no evidence of an injury to either knee in service, evidence of a current disability of either knee, or evidence of a link between any current disability and service.  While there was evidence of a left great toe injury in service, there was no evidence of current disability or a link between any current disability and service.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of those issues.  There is no indication that new and material evidence was received within one year following that decision that was pertinent to the issues on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014).

The pertinent evidence received since the November 1998 denial consists of private medical records showing that the Veteran has lumbalgia and degenerative changes of the lumbar spine and left great toe onychomycosis, and testimony by the Veteran and his wife that he has had intermittent problems with his low back, knees, and left great toe since shortly after separation from service.

Presuming the credibility of the evidence for the purpose of determining whether the evidence is material, the record now suggests that the Veteran has disabilities of the low back and left great toe and persistent or recurrent symptoms of a bilateral knee disability, and that they have been present since active service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for a low back disability, bilateral knee disability, and left great toe disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

The appeal of the application to reopen a previously denied claim for service connection for an eye disability, to include myopia, is dismissed.

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left great toe disability is reopened.  To that extent only, the appeal is granted.


REMAND

A March 1984 service medical record shows complaints of back pain after lifting a trash can full of water.  Examination showed no problem with range of motion.  The Veteran was diagnosed with a lumbar strain, provided with Ben-Gay and a heating pad, and advised not to lift anything over 20 pounds for two days.  In August 1984, he complained of intermittent back pain for the past seven months from lifting tents.  Examination showed pain upon palpitation and muscle spasms.  He was diagnosed with a lumbar strain, advised not to lift anything over 20 pounds for two weeks, and placed on a profile for one week.  A week later he complained of recurrent back pain made worse by lifting heavy objects and was found to have chronic low back pain.  However, there were no complaints of back pain at a May 1985 separation examination, and evaluation of the spine was normal.

Private medical records show that the Veteran has lumbalgia and degenerative changes of the lumbar spine.  While they show that he injured his back lifting luggage and moving vehicles in June 2010, they also show a prior history of a back injury in service.  

Testimony by the Veteran and his spouse shows that he has had intermittent problems with his low back since shortly after separation from service.

The Board finds that the Veteran should be provided a VA examination to ascertain the nature and etiology of any current low back disability.

The service medical records do not show any injury to the knees, and private medical records do not to show a current disability of either knee.  However, the Veteran is competent to report that he has pain in both knees and testimony by the Veteran and his spouse shows that he has had intermittent problems with his knees since shortly after separation from service.  Thus, there is competent evidence of persistent or recurrent symptoms of a bilateral knee disability that may have been present since active service.  Accordingly, the Veteran should be provided a VA examination to ascertain the nature and etiology of any knee disability.

A July 1984 service medical record shows that the Veteran sustained a crush injury to the left foot and developed a subungual hematoma.  X-rays were negative.  He was diagnosed with a crushing injury to the left great toe.  The next morning, it was clarified that he was injured in a motorcycle accident.  A week later he continued to complain of pain in the left foot.  In August 1984 he complained of athletes foot and was found with a fungus and cracking of the epidermis on the left foot.  However, a May 1985 separation examination found a normal foot and the examiner noted that there was no residual disability from the motorcycle accident.

Private medical records show that the Veteran has left great toe onychomycosis.

Testimony by the Veteran and his spouse shows that he has had intermittent problems with his left great toe, particularly an ingrown toenail, since shortly after separation from service.  He attributed the ingrown toenail to wearing boots in service.

The Board finds that the Veteran should be provided a VA examination to ascertain the nature and etiology of any left great toe disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and the etiology of any disability of the low back, knees, and left great toe.  The examiner should review the claims file and note that review in the report.  All indicated tests should be performed.  The examiner should consider the service medical records showing a low back injury with subsequent complaints of intermittent low back pain and a left foot crush injury with subsequent complaints of athlete's foot, and post-service medical records showing diagnoses of lumbalgia and degenerative changes of the lumbar spine and left great toe onychomycosis.  The examiner should also consider the Veteran's report of disability onset and symptoms since active service.  A complete rationale for all opinions should be provided.  Specifically, the examiner should address the following.

(a) Is it at least as likely as not (50 percent or greater probability) that a low back disability had its onset in active service or within one year thereafter, or is etiologically related to active service?  

(b) Is it at least as likely as not (50 percent or greater probability) that a bilateral knee disability had its onset in active service or within one year thereafter, or is etiologically related to active service?  

(c) Is it at least as likely as not (50 percent or greater probability) that a left great toe disability had its onset in active service or within one year thereafter, or is etiologically related to active service?  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


